        Case 1:19-cr-00256-SHS Document 35 Filed 10/05/20 Page 1 of 1

                                                                               March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    ---------------------------X
UNITED STATES OF AMERICA,                                    CONSENT TO PROCEED BY
                                                             VIDEOCONFERENCE
                     -v-
                                                             19 -CR-256 (__) LJ
ANTHONY YOUNG
                            Defendant(s).
-----------------------------------·--X
            ANTHONY YOUNG
Defendant ________________ hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

      Initial Appearance/Appointment of Counsel

      Arraignment {If on Felony Information, Defendant Must Sign Separate Waiver of
      Indictment Form)

       Preliminary Hearing on Felony Complaint

       Bail/Revocation/Detention Hearing

      Status and/or Scheduling Conference

X      Misdemeanor Plea/Trialf:0

 Anthony Young by
    /s/ Sidney H. Sein
Defendant's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)
Anthony Young                                     Calvin H. Scholar
Print Defendant's Name                            Print Defense Counsel's Name


This proceeding was conducted by reliable videoconferencing technology.


 October 5, 2020
Date                                              U.S. District Judge/U.S. Magistrate Judge
